DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1 – 5) in the reply filed on 22 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 -9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 March 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #52.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words and contains Legal Phraseology.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: Reference #52 in Fig. 3 is not noted in the Specification.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same face" in line three of the second bullet to the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the flexible packages" in line two of the fifth bullet to the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 1, introduction of a “a flexible band” in the first and second bullets of the claim renders the claim indefinite because the limitation as written is ambiguous as if it refers to the “flexible band” cited in the preamble, or if it is introducing new flexible bands.  For the purposes of compact prosecution, the Examiner will interpret the aforementioned limitations in bullets one and two to refer to the “flexible band” in the preamble.
All dependent Claims of above-mentioned claims inherit all of the limitations of the above mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al., US 6,195,967 (Todd), and further in view of Barclay et al., US 2002/0088094 A1(Barclay).

Regarding Claim 1, Todd discloses, A flexible package-forming machine for horizontal packaging (Fig. 1, #10, Col. 3, lines 3-5) by means of folding and welding a flexible band (Fig. 1, #14) comprising, in this order with respect to a forward movement direction (FIG 1, #12 illustrates the forward movement with and arrow.  Fig. 2, # 12 and between #106 also illustrates the forward movement by use of arrows) of the flexible band (#14), at least:
one unwinding unit (FIG. 1, #s 16, 18, 20, Col. 8, lines 30, 45) for unwinding a flexible band (#14) in the forward movement direction (Figs. 1 & 2 arrows);
 one folding unit (Fig. 1, #22, #24, Col 3, lines 22-26) of a flexible band (#14) configured for folding said flexible band (#14) along at least one folding line parallel (#28) to the forward movement direction (Figs. 1 & 2 arrows and #28 are parallel to movement of direction), at least two portions arranged on opposite sides of said at least one folding line of one and the same face of the flexible band (the web #14 is folded about the line #28 upon itself by the folding plow #24, such that the two portions #26 are arranged opposite the fold line #28 and on the same face of the flexible band) being arranged opposite one another;
 one welding unit (Fig. 1, #32, Col. 1, lines 37-38) of the folded flexible band (#14) configured for making welding lines (Fig. 1, #40) at least in a direction transverse (Fig. 1, #40 are transverse to Fig. 1 arrow) to the forward movement direction (Figs. 1 & 2 arrows) of the flexible band (#14)
 at least one drive unit configured for moving the flexible band (#14) in the forward movement direction (Figs. 1 & 2 arrows);
a cutting unit (Fig. 1, #46 and #48) for cutting a cutting area (Fig. 1, #50) of the folded flexible band (#14) to separate the portions making up the flexible packages (Fig. 1, #12) and to produce a fill opening cut (Fig. 2, Col. 10, line 42) determining a fill opening (Fig. 2, between #130 and # 128 has pouch #12 opened) in each flexible package (#12), the cutting unit (Fig. 1, #46 and #48), located on one side of the flexible band (# 14, and the cutting unit is the blade #48, is one side of the flexible band).
at least one immobilizing clip (#46) configured for pressing along a portion of the folded flexible band (#14) adjacent to the cutting area (Fig. 1, #50) for the immobilization thereof;
a separator device (Fig. 2, #132, Col. 10, lines 43-44) including an insertable separator element (Fig. 2, #110, Col. 10, lines 21-24 ) movable in a vertical direction, not parallel to the forward movement direction (Figs. 1 & 2 arrows) of the flexible band (#14), between an extracted position, in which the separator element (Fig. 2, #110) does not interfere with the welding lines (Fig. 1, #40) of the flexible band (#14) in the movement thereof in the forward movement direction (Figs. 1 & 2 arrows), and an inserted position, in which the separator element (Fig. 2, #110) is interposed between the opposite faces of the folded flexible band (#14), through edges of the flexible band  (#14) farthest away from the folding line, up to a position in an area adjacent to the fill opening (Fig. 2, between #130 and # 128 has pouch #12 opened),
a programmable control device (Fig. 4, #15, Col. 7, lines 32-33) controlling the movement in coordination with the movement of the separator device (Fig. 2, #132) to separate the opposite faces of the flexible band (#14) during cutting operations (Fig. 4, #15, Col. 7, lines 51-54) to prevent the fusion thereof

However, Barclay teaches, wherein the cutter is a laser cutting unit (Fig. 1, #14, para [0036], the laser cuts) including, at least one laser emitting unit (Fig. 1, #14, #30, #31, illustrates all the components of the laser emitting unit) that is located on one side of the flexible band; a direction device (Fig. 1, #30, para [0038], employs a reciprocating reflector or mirror 30 that moves in a diagonal across the web 16 and re-directs the laser beam 28) for directing the laser light (#28) against the cutting area (Figs. 4-7, para [0039], illustrates the cutting area); at least one immobilizing clip (Fig 6, #36, #38, para [0043], bottom and top molds 36, 38 are closed).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Todd and Barclay at the effective filling date of the invention to substitute the cutting unit (Fig. 1, #46 and #48) as taught by Todd for a laser cutting unit (Fig. 1, #14, #30, #31 ) as taught by Barclay since Barclay  provides the same predictable results of severing the web as taught by Barclay (Fig. 1, #14, para [0036]); because Barclay teaches this structure that is known in the art and beneficial, thereby providing the motivation, to substitute the cutting unit as taught by Todd with the laser cutting unit as taught by Barclay.

Regarding Claim 2, as combined, Todd/Barclay disclose Claim 1, Todd further discloses, wherein the separator device (Fig. 2, #132) further includes a guide element (Fig. 2, #130, Col. 10, lines 40-44) which inserted between the opposite faces of the folded flexible band (#14) in an area adjacent to the edges of the flexible band (#14) farthest away from the folding line, causing the separation thereof to make the insertion of the separator element (Fig. 2, #110) between the opposite faces of the flexible band (#14) easier.

Regarding Claim 3, as combined, Todd/Barclay disclose, the machine according to claim 2, Todd further discloses, wherein the guide element (Fig. 2, #130) is movable in a direction parallel (Fig. 2, #110 is perpendicular to the forward movement) to the forward movement direction (Figs. 1 & 2 arrows) of the flexible band (#14) between an insertion position in which one end of the guide element (Fig. 2, #130) (Fig. 2, #110) and in which at least part of the guide element (Fig. 2, #130) coincides with a cutting area (Fig. 1, #50), and a cutting position in which the guide element (Fig. 2, #130) is spaced apart from the cutting area (Fig. 1, #50).
Regarding Claim 4, as combined, Todd/Barclay disclose, the machine according to claim 1, Todd further discloses, wherein the separator element (Fig. 2, #110) is movable in a direction perpendicular (#110 is perpendicular) to the forward movement direction (Figs. 1 & 2 arrows) of the flexible band (#14).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Todd/Barclay, in further view of Roose, US 2019/0054564 A1 (Roose).
Regarding Claim 5, as combined, Todd/Barclay disclose, the machine according to claim 1. As combined above, Todd discloses, at said cutting area (Fig. 1, #50), while Barclay teaches, wherein said at least one immobilizing clip (Fig 6, #36, #38).
Todd/Barclay does not disclose, where the immobilizing clip supports gas ducts connected to blow openings aimed at said cutting area.
However, Roose teaches, wherein immobilizing clip supports gas ducts connected to blow openings (FIGS. 3 - 5, #11, #16, #17, para [0022], ventilation (suction and/or blower) can be provided to neutralize the heating. Para [0036], air is also blown to a zone close to the focal point of the laser (the point where is effectively cut), ensuring, combined with the suction system, an optimal ventilation and suction. Para [0124], a discharge (17) can be provided at an end of the protection element (16) to remove heat (and/or dust, smoke, . . . ) via a generated air stream through the protection element (16)) aimed at said cutting area.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Todd/Barclay and Roose at the effective filling date of the invention to substitute the cutting unit (Fig. 1, #46 and #48) as taught by Todd for a laser cutting unit (Fig. 1, #14, #30, #31) as taught by Barclay and modify Barclay to include ventilation and suction system as taught by Roose (FIGS. 3 – 5, paras [0022, 0036, 0124]); because Roose teaches this structure that is known in the art and is beneficial, thereby 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.  Civolani, et al., IT 2016/00079198 A1 cited for machines forming pouches.  Thies, US 9,221,229 B2 is cited for having a laser beam device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731